United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-2602
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Southern District of Iowa.
Mucio Montesinos-Montiel,                *
                                         *       [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: April 24, 2006
                                 Filed: April 27, 2006
                                  ___________

Before RILEY, MAGILL, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.

       With a certificate of appealability granted by the district court,1 Mucio
Montesinos-Montiel appeals the denial of his 28 U.S.C. § 2255 motion. We affirm
for the reasons stated by the district court in its thorough and well-reasoned opinion.
See 8th Cir. R. 47B.
                        ______________________________




      1
        The Honorable Ronald E. Longstaff, Chief Judge, United States District Court
for the Southern District of Iowa.